Title: For the National Gazette, 20 December 1792
From: Madison, James
To: 


Dec. 20. [1792]
Who Are the Best Keepers of the People’s Liberties?
Republican.—The people themselves. The sacred trust can be no where so safe as in the hands most interested in preserving it.
Anti-republican.—The people are stupid, suspicious, licentious. They cannot safely trust themselves. When they have established government they should think of nothing but obedience, leaving the care of their liberties to their wiser rulers.
Republican.—Although all men are born free, and all nations might be so, yet too true it is, that slavery has been the general lot of the human race. Ignorant—they have been cheated; asleep—they have been surprized; divided—the yoke has been forced upon them. But what is the lesson? That because the people may betray themselves, they ought to give themselves up, blindfold, to those who have an interest in betraying them? Rather conclude that the people ought to be enlightened, to be awakened, to be united, that after establishing a government they should watch over it, as well as obey it.
Anti-republican.—You look at the surface only, where errors float, instead of fathoming the depths where truth lies hid. It is not the government that is disposed to fly off from the people; but the people that are ever ready to fly off from the government. Rather say then, enlighten the government, warn it to be vigilant, enrich it with influence, arm it with force, and to the people never pronounce but two words—Submission and Confidence.
Republican.—The centrifugal tendency then is in the people, not in the government, and the secret art lies in restraining the tendency, by augmenting the attractive principle of the government with all the weight that can be added to it. What a perversion of the natural order of things! to make power the primary and central object of the social system, and Liberty but its satellite.
Anti-republican.—The science of the stars can never instruct you in the mysteries of government. Wonderful as it may seem, the more you increase the attractive force of power, the more you enlarge the sphere of liberty; the more you make government independent and hostile towards the people, the better security you provide for their rights and interests. Hence the wisdom of the theory, which, after limiting the share of the people to a third of the government, and lessening the influence of that share by the mode and term of delegating it, establishes two grand hereditary orders, with feelings, habits, interests, and prerogatives all inveterately hostile to the rights and interests of the people, yet by a mysterious operation all combining to fortify the people in both.
Republican.—Mysterious indeed! But mysteries belong to religion, not to government; to the ways of the Almighty, not to the works of man. And in religion itself there is nothing mysterious to its author; the mystery lies in the dimness of the human sight. So in the institutions of man let there be no mystery, unless for those inferior beings endowed with a ray perhaps of the twilight vouchsafed to the first order of terrestrial creation.
Anti-republican.—You are destitute, I perceive, of every quality of a good citizen, or rather of a good subject. You have neither the light of faith nor the spirit of obedience. I denounce you to the government as an accomplice of atheism and anarchy.
Republican.—And I forbear to denounce you to the people, though a blasphemer of their rights and an idolater of tyranny. Liberty disdains to persecute.
